Citation Nr: 1441526	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial, compensable evaluation for bilateral hearing loss. 


WITNESSES AT HEARING ON APPEAL

Appellant, A.E.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified during a Board hearing, held by the undersigned, in June 2013.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The Veteran was last afforded a VA examination to assess the severity of his service-connected bilateral hearing loss in May 2011.  During his April 2013 Board hearing, he testified that the symptomatology associated with his disability had worsened since the prior examination.  See Transcript, p. 5.  Therefore, the increased rating claim on appeal must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Further, the Veteran testified that his work as a barber placed him in a unique position, in that the loss of hearing plays a pivotal role in the performance of his occupation.  To that end, the Board notes that veterans may receive extra-schedular consideration under 38 C.F.R. § 3.321(b) when it is found that the case presents an exceptional or unusual disability picture, such as marked interference with employment.  When such circumstances arise, the Board is required to submit the claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this regard, it is important to note for the record that the Veteran was highly credible in his statements at hearing before the undersigned. 
  
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran shall be afforded an additional VA examination to determine the current severity of his bilateral hearing loss.  The VA claims file must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is asked to provide the following information:

Identify the severity of the Veteran's service-connected hearing loss.  

2.  Thereafter, the claim for an increased rating for bilateral hearing loss should be submitted to the Director, Compensation and Pension Service, to determine whether a higher rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

In this regard, it is important to note for the record that the Veteran was highly credible in his statements at hearing before the undersigned. 

3.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, if applicable.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



